AFTER REMAND FROM ALABAMA SUPREME COURT
L. CHARLES WRIGHT, Retired Appellate Judge.
Whereas, on January 12, 1990, the Supreme Court of Alabama, having granted its writ of certiorari, 561 So.2d 236, entered judgment reversing the judgment of this court entered on July 26, 1989, 561 So.2d 234;
Therefore, in compliance with said judgment and its order of remandment, the previous judgment of this court in this case is set aside. It is further considered and ordered that the judgment of the Circuit Court of Lee County, Alabama be and hereby is reversed. Said circuit court is directed to enter its judgment in favor of claimant, Calvin Patterson, and against Opelika Foundry Company, Inc., determining therein the amount of workmen’s compensation due claimant for his injuries.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the *240provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
REVERSED AND REMANDED WITH DIRECTION ON REMAND.
All the Judges concur.